*223ORDER
The Court having considered the petition for certificate of authorization for corporate name—Lord & Whip, P.A. and the response to the petition filed by the Attorney Grievance Commission of Maryland, indicating that the use of the name, Lord & Whip, P.A. would not be in violation of the appropriate sections of the Corporation and Associations Article of the Annotated Code of Maryland and Rules 7.1 and 7.5 of the Maryland Rules of Professional Conduct, it is this 3rd day of April 1987
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, granted and the petitioner is authorized to change its name to Lord & Whip, P.A.
COLE, J., dissents.